Per Curiam.
The. borough of Woodbine filed its petition in the court of chancery prajdng that an order or decree be made requiring the West Jersey and Seashore Railroad Company to protect certain highway crossings within the limits of the borough by safety-gates or a flagman. The petition was filed under the thirty-sixth section of the Revised Railroad act of 1903 (P. L. 1903 p. 664), which authorizes the court of chancery, on the application of any municipality of the state, to ascertain in a summary way, when one or more of the streets of the municipality arc crossed at grade by a railroad, whether the crossings should be protected either by the erection of gates or the stationing of a flagman at the crossing by the railroad company or by some other reasonable provision for the .safety of the public.* The case was heard before Vice-Chancellor Learning, and his consideration of the proofs led him to the conclusion that the public travel over the crossings at Washington, Adams, Jefferson, Madison and Lincoln avenues was sufficiently heavy to require that those crossings should be protected by the railroad company, and he thereupon advised an order that the company should afford such protection by installing a system of electric bells there.
*301From the order made in accordance with this advice the present appeal is taken, and the ground of appeal is that no protection of the kind ordered, or of any other kind, is required at the crossings named.
We have examined the evidence taken before the vice-chancellor, and agree with him that the facts proved justify a finding that some protection of these crossings is reasonably necessary. The character of the protection advised by him seems to be the least expensive method which can be installed, which will adequately safeguard the public, and no contention is made thkt some other method of protecting the crossings should have been directed.
The order appealed from will be affirmed.
For affirmance—The Chibe-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Voori-iees, Minturn, Bo-GERT, VREDENBURGH, GRAY, DlLL—13.
For reversal—None.